Citation Nr: 0929507	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In his March 
2006 VA Form 9, the Veteran requested a video conference 
hearing; he withdrew the request by September 2007 
correspondence.  

Although the RO construed the Veteran's November 2004 filing 
of his VA Form 21-526 as a new and material claim, upon a 
sympathetic and liberal reading, the Board finds it to be 
construed as a notice of disagreement (NOD) to the April 2004 
rating decision.  See Szemraj v. Principi, 357 F.3d 1370, 
1376 (Fed. Cir. 2004); see also Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  As this appeal is therefore from a 
rating decision on an original claim, the Board will 
adjudicate the matter de novo.  Such handling does not 
prejudice the Veteran as it affords him the broadest possible 
scope of review.  Notably, the RO has already considered the 
claim de novo.  See May 2005 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Notably, the Veteran's proposed theory of entitlement to the 
benefit sought is one of presumptive service connection based 
on an allegation of exposure to herbicides in Korea.  

In February 2005 and in his March 2006 Substantive Appeal, 
the Veteran made specific allegations regarding his service 
in Korea that do not appear to have been considered by the RO 
(as they were not discussed).  

The Veteran alleges that he was exposed to herbicides (to 
include Agent Orange) on details to serve in the vicinity of 
the DMZ while stationed in Korea.  The United States 
Department of Defense (DOD) has confirmed that Agent Orange 
was used along the DMZ in Korea from April 1968 through July 
1969.  M21-MR, Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10, Subsection (l).  The Veteran's service 
personnel records (SPRs) reveal that he was stationed in 
Korea from February 1968 to September 1969; they do not show 
that he was assigned to one of the units (namely, the 2nd 
Infantry Division and the 7th Infantry Division) that has 
been recognized as serving in the DMZ during the time period 
when Agent Orange was sprayed there.  Id.  Therefore, service 
at the DMZ must be affirmatively shown for the Veteran to be 
afforded entitlement to the presumptive provisions he seeks.  
His SPRs show that he was based at Camp Red Cloud and Camp 
Stanley, both of which are south of the DMZ.  However, in 
February 2005 and March 2006 statements he alleged temporary 
duty at or near the "Freedom Bridge" during the spring and 
summer months to repair the roads by removing vegetation and 
trees (he also listed October 1968 as a period when he was at 
"Freedom Bridge").  In addition he submitted a statement 
from R.R.T, (a former fellow serviceman in Korea) indicating 
the appellant served as a loader operator in Korea.  On 
internet search for "Freedom Bridge", the Board found that 
it was the only bridge crossing the Imjin River (which 
crosses the DMZ).  

The Veteran's SPRs associated with his claims file do not 
show whether or not his duties may have included support for 
the infantry units serving at the DMZ, or involved travel to 
the DMZ (as alleged).  His allegations are not implausible, 
and may be capable of verification.  Hence, further 
development is required to determine whether the Veteran's 
military duties in Korea involved travel to/work at the DMZ 
during a period of herbicide spraying.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive 
development to conclusively determine 
whether or not the Veteran's duties while 
stationed in Korea involved travel to/work 
in the Korean DMZ (as alleged).  The scope 
of the development should encompass 
searches of unit records of the Veteran's 
Engineer Company to determine if he/his 
unit were detailed to work at the DMZ 
(near Freedom Bridge), as alleged.  If 
further information from the Veteran is 
required for this development to be 
completed, he must assist in this matter 
by providing such information.  The scope 
of the development in this matter should 
be documented for the record.    

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

